The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (US 2020/0145779).
	Regarding claims 1, 6, and 11, Robinson discloses a sound signal method and output device for outputting sound to a plurality of areas in a sound space (see fig. 4, for example; see also, para. 0065, regarding “speaker areas, such as:  front wall, back wall, left wall, right wall, ceiling, floor, speakers within the room, and so on”), comprising:  a memory storing instructions; and a processor that implements the instructions to perform the method (see para. 0146), comprising:  obtaining a sound signal (e.g., audio objects) of a sound source; receiving a setting of reproduction information (e.g., metadata) indicating whether or not to output the sound signal of the sound source to each of the plurality of areas in the sound space where the sound signal is to be output (see para. 0065, regarding “when an object is rendered it is assigned to one or more speakers according to the position metadata, and the location of the playback speakers.  Additional metadata may be associated with the object to limit the speakers that shall be used.  The use of restrictions can prohibit the use of indicated speakers….  The speaker sets to be restricted may include, but are not limited to, any of the named speakers or speaker zones (e.g. L, C, R, etc.), or speaker areas, such as:  front wall, back wall, left wall, right wall, ceiling, floor, speakers within the room, and so on.”); and outputting the reproduction information and the sound signal, and reproducing the sound signal based on the reproduction information.  Note:  the plurality of areas in the sound space (e.g., front wall, back wall, left wall, right wall, ceiling, floor) include:  a first area corresponding to part of the sound space (e.g., front wall); and a second area corresponding to an entirety of the sound space (e.g., front wall, back wall, left wall, right wall, ceiling, floor).
	Regarding claims 2, 7, and 12, the reproduction information (e.g., metadata) includes speaker specification information specifying at least one speaker to be used in each of the plurality of areas.  See para. 0065, regarding “the use of restrictions can prohibit the use of indicated speakers or merely inhibit the indicated speakers (allow less energy into the speaker or speakers than would otherwise be applied).  The speaker sets to be restricted may include, but are not limited to, any of the named speakers…”  See also, para. 0063, regarding “spatial quantization is provided through a ‘snap to closest speaker’ control that indicates an intent by the sound engineer or mixer to have an objected rendered by exactly one speaker…”
	Regarding claims 3, 8, and 13, the reproduction information (e.g., metadata) includes position information indicating location of speakers disposed in the plurality of areas.  See para. 0065, regarding “when an object is rendered it is assigned to one or more speakers according to the position metadata, and the location of the playback speakers”.
	Regarding claims 4, 9, and 14, the reproduction information (e.g., metadata) includes localization information indicating a localization position of the sound source.  See para. 0048, regarding “using an allocentric reference, for every listening position, and for any screen size, the sound will localize at the same relative position on the screen, e.g., one-third left of the middle of the screen.”
	Regarding claims 16-18, the plurality of areas in the sound space (e.g., front wall, back wall, right wall, ceiling, floor) include a third area (e.g., back wall), corresponding to another part of the sound space, different from the first area (e.g., front wall).  The obtaining obtains a first sound signal of a first sound source (e.g., first audio object), a second sound signal of a second sound source (e.g., ambient background sound such as music), and a third sound signal of a third sound source (e.g., a second audio object), the obtained sound signal corresponding to one of the first, second, or third sound source.  The outputting outputs:  the first sound signal (e.g., a first audio object) to speakers in the first area (e.g., front wall); the second sound signal (e.g., ambient background sound such as music) in the second area (e.g., front wall, back wall, right wall, ceiling, floor); and the third sound signal (e.g., a second audio object) to speakers in the third area (e.g., back wall).

Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive.  The applicant argues that “while Robinson appears to disclose setting speaker zones, it does not disclose or teach outputting the same sound signal to all of speakers in the entirety of the sound space/room or just part thereof”.  The examiner respectfully disagrees.  Robinson discloses (see para. 0065, for example) that “when an object is rendered it is assigned to one or more speakers according to the position metadata, and the location of the playback speakers.  Additional metadata may be associated with the object to limit the speakers that shall be used.  The use of restrictions can prohibit the use of indicated speakers …  The speaker sets to be restricted may include, but are not limited to, any of the named speakers or speaker zones (e.g., L, C, R, etc.), or speaker area, such as:  front wall, back wall, left wall, right wall, ceiling, floor, speakers within the room, and so on.”  The plurality of areas in the sound space (e.g., front wall, back wall, left wall, right wall, ceiling, floor) include:  a first area corresponding to part of the sound space (e.g., front wall); and a second area corresponding to an entirety of the sound space (e.g., front wall, back wall, left wall, right wall, ceiling, floor), as claimed.  
	Accordingly, the rejections are deemed correct and are maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
June 17, 2022